DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On November 16, 2010, the court sent the parties a Journal Entry instructing Plaintiffs to file the information requested by Defendant in its Revised Answer, filed November 10, 2010, by December 15, 2010. The Journal Entry advised that failure to comply with the deadlines set forth therein might result in dismissal of Plaintiffs' appeal.
Plaintiffs' deadline has passed and Defendant has not received Plaintiffs' information in response to Defendant's Revised Answer filed November 10, 2010, and the court has not received any further communication from Plaintiffs. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ____ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on February 7, 2011. The Court filed and entered thisdocument on February 7, 2011. *Page 1